856 F.2d 28
O'Neal MILLS, Sr., Petitionerv.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, McDermott, Inc., &Crawford and Company, Respondents
No. 87-4464.
United States Court of Appeals,Fifth Circuit.
Sept. 9, 1988.

Lawrence A. Arcell, Barker, Boudreaux, Lamy & Foley, New Orleans, La., for petitioner.


1
John Gomila, John J. Weigel, New Orleans, La., for amicus Avondale.


2
Maurice C. Hebert, Jr., Alan G. Brackett, New Orleans, La., for amicus Petroleum.


3
Joseph W. Looney, Marion L. Fagan, New Orleans, La., for McDermott & Crawford.


4
Linda M. Meekins, Clerk, BRB, U.S. Dept. of Labor, Washington, D.C., for other interested persons.


5
Joshua R. Gillelan, II, Washington, D.C., for Director, OWCP, U.S. Dept. of Labor.


6
James F. Holmes, Paul G. Preston, Christovich & Kearney, New Orleans, La., for amicus Brown & Root and Gulf Marine.


7
James E. Doyle, Darrel E. Reed, Jr., E. John Gorman, Houston, Tex., for amicus curiae The American Petroleum Inst., et al.


8
On Petition for Review of an Order of the Benefits Review Board.

ON SUGGESTION FOR REHEARING EN BANC

9
(Opinion June 13, 1988, 5 Cir., 1988, 846 F.2d 1013)


10
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, and SMITH, Circuit Judges.

BY THE COURT:

11
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


12
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.